IN THE DISTRICT COURT OF APPEAL
                                      FIRST DISTRICT, STATE OF FLORIDA

JOHN H. PASCHAL,                      NOT FINAL UNTIL TIME EXPIRES TO
                                      FILE MOTION FOR REHEARING AND
      Appellant,                      DISPOSITION THEREOF IF FILED

v.                                    CASE NO. 1D15-5349

JULIE L. JONES, SECRETARY
DEPARTMENT OF
CORRECTIONS ,

      Appellee.

_____________________________/

Opinion filed August 5, 2016.

An appeal from the Circuit Court for Taylor County.
Gregory S. Parker, Judge.

John H. Paschal, pro se, Appellant.

Pamela Jo Bondi, Attorney General, and Jennifer J. Moore, Assistant Attorney
General, Tallahassee, for Appellee.




PER CURIAM.

      AFFIRMED.

WOLF, B.L. THOMAS, and OSTERHAUS, JJ., CONCUR.